department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for senior attorney cc from steven j hankin chief corporate branch field service division cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend foreign corp foreign corp group group corp a corp b corp c corp d corp e taxable_period a1 taxable_period b1 taxable_period c1 taxable_period c2 taxable_period c3 taxable_period c4 taxable_period d1 taxable_period d2 year year year date a date b date c date d date e date f date g x issues who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp a subsidiaries consolidated_group for its taxable_period a1 1a what is proper language to use on the form_872 for the corp a subsidiaries consolidated group’s taxable_period a1 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp b subsidiaries consolidated_group for its taxable_period b1 2a what is proper language to use on the form_872 for the corp b subsidiaries consolidated group’s taxable_period b1 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c1 3a what is proper language to use on the form_872 for the corp c subsidiaries consolidated group’s taxable_period c1 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c2 4a what is proper language to use on the form_872 for the corp c subsidiaries consolidated group’s taxable_period c2 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c3 5a what is proper language to use on the form_872 for the corp c subsidiaries consolidated group’s taxable_period c3 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c4 6a what is proper language to use on the form_872 for the corp c subsidiaries consolidated group’s taxable_period c4 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp d subsidiaries consolidated_group for its taxable_period d1 7a what is proper language to use on the form_872 for the corp a subsidiaries consolidated group’s taxable_period d1 who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp d subsidiaries consolidated_group for its taxable_period d2 8a what is proper language to use on the form_872 for the corp d subsidiaries consolidated group’s taxable_period d2 conclusion corp c is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp a subsidiaries consolidated_group for its taxable_period a1 1a the form_872 should be captioned as follows corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following corp c ein xx-xxxxxxx formerly ___________________ successor_in_interest by merger with corp a ein xx-xxxxxxx formerly __________________ common parent of the corp a and subsidiaries consolidated_group pursuant to temp_reg sec_1_1502-77t corp c ein xx- xxxxxxx is the alternative agent for corp a ein xx-xxxxxxx and subsidiaries consolidated_group with respect to taxable_period a1 corp b is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp b subsidiaries consolidated_group for its taxable_period b1 2a the form_872 should be captioned as follows corp b ein xx-xxxxxxx formerly _______________ and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period b1 corp c is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c1 3a the form_872 should be captioned as follows corp c ein xx-xxxxxxx formerly ____________________ and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period c1 corp c is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c2 4a the form_872 should be captioned as follows corp c ein xx-xxxxxxx formerly ____________________ and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period c2 corp c is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c3 5a the form_872 should be captioned as follows corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period c3 corp c is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp c subsidiaries consolidated_group for its taxable_period c4 6a the form_872 should be captioned as follows corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period c4 corp d is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp d subsidiaries consolidated_group for its taxable_period d1 7a the form_872 should be captioned as follows corp d ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of the corp d ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period d1 corp d is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp d subsidiaries consolidated_group for its taxable_period d2 8a the form_872 should be captioned as follows corp d ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of the corp d ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period d2 facts at various times between year and year corp a corp b corp c and corp d were all at one time or another common parent agents for various consolidated groups of affiliated corporations all four corporations at one time or another filed consolidated_returns for their respective consolidated groups it appears that during this 3-year period all four corporations were affiliated through the indirect stock ownership of foreign corp it appears that foreign corp had two principal subsidiary chains designated as group and group corp a and corp c were members of the group corp b was a member of the group corp d was a member of group and for a time was a member of the corp b and subsidiaries consolidated_group during year and early year corp a corp b and corp c were common parents of separate consolidated groups and all filed separate consolidated_returns thereafter these four corporations and their subsidiaries underwent significant and extensive realignments within and between the two groups 1corp a and corp c were both essentially wholly owned by foreign corp which in turn was wholly owned by foreign corp on date a corp a changed its name on or around date b corp c acquired of corp b thereby terminating the existence of the corp b and subsidiaries consolidated_group on or around the same date corp a obtained x of the stock of corp d a wholly-owned subsidiary of corp b and a member of the corp b and subsidiaries consolidated_group the result of the latter two events was that no corporation had a controlling_interest in corp d and therefore corp d and its subsidiaries elected to file their own consolidated_return thus as of date b corp a corp c and corp d were the common parents of separate consolidated groups filing separate consolidated_returns corp b now a member of the corp c and subsidiaries consolidated_group was no longer a common parent and filed no further consolidated_returns on date c corp c acquired percent of the outstanding_stock of corp a on date d corp a was merged into corp c with corp c surviving pursuant to the merger corp c changed its name to that previously held by the former corp a this merger also resulted in the termination of the existence of corp d and subsidiaries consolidated_group all members of which became new members of the corp c and subsidiaries consolidated_group a further result of this merger was that corp c became the common parent for the u s members of group and group in a letter dated date e the taxpayer represented that the transaction in question was a sec_368 reorganization and also that the transaction constituted a reverse_acquisition within the meaning of sec_1_1502-75 in the letter the taxpayer represented that foreign corp the shareholder of corp a owned after the transaction and as a result of having owned the stock of corp a more than percent of the stock of corp c based upon these representations the taxpayer treated the corp a and subsidiaries consolidated_group as continuing 2we do not know how this acquisition was consummated nor do we have enough information to determine whether the corp b and subsidiaries consolidated_group underwent a reverse_acquisition which if this was the case would tell us which group continued corp b filed a short_year consolidated_return covering a tax period ending on the date_of_acquisition in filing a short_year return corp b thereby indicated that it believed that its consolidated_group terminated if corp c’s acquisition of corp b was in fact a reverse_acquisition there would be important implications here corp b would have filed the short tax_year return in error rather its consolidated_group would have continued further corp c’s consolidated_group would have ceased to exist and therefore it should have filed a short_year tax_return however we do not have any facts to suggest that the acquisition of corp b by corp c was a reverse_acquisition in existence after the transaction with corp c as the new common parent of this group on date g corp e now the parent_corporation of all remaining members of the former corp a and subsidiaries consolidated_group merged into corp b with corp b surviving pursuant to the merger corp b changed its name to that previously held by the former corp e although not mentioned above there were several mergers of certain other members of the various consolidated groups these mergers occurred within the consolidated_group none of these mergers affect the advice provided herein the following consolidated_return sec_4 were filed by the various consolidated groups mentioned herein and are pertinent to the analysis set forth below a consolidated_return covering taxable_period a1 was filed on behalf of the former corp a and subsidiaries consolidated_group the common parent of this consolidated_group is no longer in existence corp a was acquired by corp c on date c and shortly merged into corp c and thereby out of existence on date d a consolidated_return covering taxable_period b1 was filed on behalf of the former corp b and subsidiaries consolidated_group corp b which is still in existence was the common parent of this consolidated_group during the period covered by the return corp b now a first-tier subsidiary of corp c was acquired by corp c on or around date b two consolidated_returns were filed on behalf of the former corp d and subsidiaries consolidated_group covering the periods of d1 and d2 respectively corp d also still in existence was the common parent of this consolidated_group during the period covered by the returns corp d now a second-tier_subsidiary of corp c 3assuming the taxpayer has correctly characterized this transaction the result of the reverse_acquisition was to terminate the existence of corp c and subsidiaries consolidated_group if so corp c correctly filed a short consolidated_return for the period c2 4all returns were filed in year all returns contain an illegible signature on the signature line of the filed form_1120 and a title designation of vice president - taxes we do not know who signed the form we can only assume that the signer was an officer of corp c because corp c is the present common parent of the former members of the various consolidated groups mentioned above four consolidated_returns were filed on behalf of the corp c and subsidiaries consolidated_group covering the periods of c1 c2 c3 and c4 respectively corp c is still in existence and is now the common parent of the former members of the other three consolidated groups corp c acquired corp a though stock purchase followed by merger and acquired corp b and indirectly corp d though stock acquisition law and analysis generally the common parent with certain exceptions not applicable here is the sole agent for each member of the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year sec_1_1502-77 the common parent in its name will give waivers and any waiver so given shall be considered as having also been given or executed by each such subsidiary sec_1_1502-77 a thus generally the common parent is the proper party to sign consents including the form_872 waiver to extend the period of limitations for all members in the group sec_1_1502-77 the common parent and each subsidiary which was a member of the consolidated_group during any part of the consolidated_return_year is severally liable for the tax for such year sec_1_1502-6 a corp a sec_1_1502-77t is applicable here to certain years at issue in this case because corp a is no longer in existence sec_1_1502-77t provides for alternative agents and applies if the corporation that is the common parent of the group ceases to be the common parent whether or not the group remains in existence under sec_1_1502-75 ie group remains in existence as a result of a reverse_acquisition or a downstream transfer sec_1_1502-77t applies to waivers of the statute_of_limitations for taxable years for which the due_date without extensions of the consolidated_return is after date temp_reg sec_1_1502-77t provides that a waiver of the statute_of_limitations with respect to the consolidated_group given by any one or more corporations referred to in paragraph a of the section is deemed to be given by the agent of the group subparagraph a i lists as an alternative agent the common parent of the group for all or any part of the year to which the notice or waiver applies in this case the common parent corp a merged into corp c and is no longer in existence therefore this subparagraph cannot apply subparagraph a ii lists as an alternative agent a successor to the former common parent in a transaction in which sec_381 applies sec_381 applies to an acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies or in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraphs a c d f or g of sec_368 on date d corp a merged into corp c the taxpayer characterized this transaction as a sec_368 reorganization to which sec_381 would apply if in fact foreign corp owned the stock in corp a and corp c and foreign corp distributed its stock in corp a to corp c and then corp a liquidated the transaction may have constituted a d_reorganization however this has not been verified by your office and we do not have any documentation to support such a conclusion therefore we cannot conclude that this transaction constitutes a d_reorganization accordingly we cannot conclude with any certainty that corp c would be the alternative agent for the former corp a and subsidiaries consolidated_group under this subparagraph subparagraph a iii lists as an alternative agent the agent designated by the group under sec_1_1502-77 sec_1_1502-77 provides that if the common parent_corporation contemplates dissolution or is about to be dissolved or if for any other reason its existence is about to terminate it may designate subject_to the approval of such district_director another member to act as agent in its place if the common parent_corporation does not make this designation the remaining members may subject_to the approval of such district_director designate another member to act as such agent if no designation is made by the remaining members of the group the district_director may deal directly with any member of the group in respect of its liability neither corp a nor the remaining members of the corp a and subsidiaries consolidated_group designated another member to act as agent in corp a’s place accordingly this subparagraph does not apply subparagraph a iv lists as an alternative agent the common parent of the group at the time the waiver is given if the group remains in existence following a reverse_acquisition sec_1_1502-75 or downstream transfer sec_1_1502-75 the taxpayer claims that the transaction constituted a reverse_acquisition sec_1_1502-75 provides if a corporation first_corporation or any member of a group of which the first_corporation is the common parent acquires stock of another corporation second corporation and as a result the second corporation becomes a member of a group of which the first_corporation is the common parent and the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date_of_acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group in the instant case corp c is the first_corporation the acquiring_corporation and corp a is the second corporation or the acquired_corporation in the transaction corp c acquired the stock of corp a and then corp a merged into corp c with corp c surviving according to the taxpayer the shareholder of corp a foreign corp as a result of owning stock of corp a immediately before the acquisition owned immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of corp c if foreign corp owned corp c and corp a and corp c and corp a were separate affiliated groups then the transaction may have been a reverse_acquisition the organizational chart seems to support this scenario however we do not have any documentation to support such a conclusion therefore we cannot conclude with any certainty that corp c would be the alternative agent for the former corp a consolidated_group under this subparagraph in conclusion pursuant to temp_reg sec_1_1502-77t corp c would be the alternative agent for the corp a and subsidiaries consolidated_group for the taxable_period a1 if the transaction at issue constituted either a d_reorganization or a reverse_acquisition however the facts as presented do not establish the reorganization or reverse_acquisition requirements have been satisfied there is some risk in relying upon these provisions corp c may be a successor_in_interest to corp a the certificate of ownership and merger provides that corp a would merge into corp c pursuant to section of the general corporation law of the state of further the certificate provides that corp c would assume all of corp a's debts liabilities and obligations section provides a in any case in which at least of the outstanding shares of each class of the stock of a corporation or corporations is owned by another corporation the corporation having such stock ownership may either merge the other corporation or corporations into itself and assume all of its or their obligations under section corp c assumes all of corp a's obligations upon the merger which would include corp a's tax_liability arising in the taxable_period a1 therefore corp c may be a successor_in_interest to corp a and may be an alternative agent if the transaction constitutes either a d_reorganization or a reverse_acquisition the taxpayer has represented that the transaction is a d_reorganization and a reverse_acquisition however the facts as represented do not establish whether the transaction constituted a reorganization or a reverse_acquisition based upon the facts as presented we conclude that the district_director should obtain a form_872 from corp c as successor_in_interest and as alternative agent if the taxpayer ever challenges the validity of the form_872 we would argue that the taxpayer was collaterally estopped from making such a challenge because of its representations to the service that the transaction did constitute a d_reorganization and a reverse_acquisition and its representation that corp c is the alternative agent for the former corp a and subsidiaries consolidated_group concerning the consolidated_return filed for the taxable_period a1 the form_872 should be captioned as follows corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following corp c ein xx- xxxxxxx formerly ___________________ successor_in_interest by merger with corp a ein xx-xxxxxxx formerly __________________ common parent of the corp a and subsidiaries consolidated_group pursuant to temp_reg sec_1_1502-77t corp c ein xx-xxxxxxx is the alternative agent for corp a ein xx-xxxxxxx and subsidiaries consolidated_group with respect to taxable_period a1 corp b corp b is still in existence and therefore it has the authority under sec_1_1502-77 to execute form sec_872 with respect to its consolidated_group for the year in which it was acting as the common parent this is true even though corp b is no longer acting as common parent of the corp b and subsidiaries consolidated_group id sec_1_1502-77t and 101_tc_130 thus corp b is the proper entity to sign the form_872 for the former corp b and subsidiaries consolidated_group for taxable_period b1 the form_872 should be captioned as follows corp b ein xx-xxxxxxx formerly _______________ and put an asterisk after it on the bottom of the form you should add the following with respect to the consolidated_tax_liability of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for taxable_period b1 corp c corp c is the proper party to execute a form_872 for all years in which it as common parent filed consolidated_returns for the corp c and subsidiaries consolidated_group thus corp c is the proper entity to sign form sec_872 for the corp c and subsidiaries consolidated_group for taxable periods c1 c2 c3 and c4 as mentioned above the taxpayer states that corp c’s acquisition of corp a was a reverse_acquisition and or a d_reorganization even if this were true and we assume that it is it does not change our conclusion that corp c is the proper party with regard to the above mentioned consolidated_returns all members listed on these returns will be bound by corp c’s signature concerning the consolidated_returns filed for taxable periods c1 and c2 the form_872 should be captioned as follows corp c ein xx-xxxxxxx formerly ____________________ and put an asterisk after it on the bottom of the form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable periods c1 and c2 concerning the consolidated_returns filed for taxable periods c3 and c4 the form_872 should be captioned as follows corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of corp c ein xx-xxxxxxx and subsidiaries consolidated_group for taxable periods c3 and c4 corp d corp d is still in existence and therefore it has the authority under sec_1_1502-77 to execute form sec_872 with respect to its consolidated_group for the taxable periods in which it was acting as the common parent this is true even though corp d is no longer acting as common parent of the corp d and subsidiaries consolidated_group id sec_1_1502-77t and 101_tc_130 thus corp d is the proper entity to sign form s for the former corp d and subsidiaries consolidated_group for taxable periods d1 and d2 the form s should be captioned as follows corp d ein xx-xxxxxxx and put an asterisk after it on the bottom of form you should add the following with respect to the consolidated_tax_liability of the corp d ein xx-xxxxxxx and subsidiaries consolidated_group for taxable periods d1 and d2 all form sec_872 should be executed by an authorized officer of the proper entity identified above under sec_6501 the service and a taxpayer may consent in writing to an extension of the time for making an assessment if the consent is executed before the expiration of the normal period of assessment or the extension date agreed upon in a prior extension agreement between the parties sec_6061 provides that any return statement or other document made under any internal revenue law must be signed in accordance with the applicable forms or regulations the regulations under sec_6501 do not specify who may sign consents accordingly the service will apply the rules applicable to the execution of the original returns to the execution of consents to extend the time to make an assessment revrul_83_41 1983_1_cb_399 clarified and amplified revrul_84_165 1984_2_cb_305 in the case of corporate returns sec_6062 provides that a corporation’s income_tax returns must be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act the fact that an individual’s name is signed on the return is prima facie evidence that the individual is authorized to sign the return sec_6064 accordingly any such officer may sign a consent whether or not that person was the same individual who signed the return revrul_84_165 1984_2_cb_305 case development hazards and other considerations none if you have any questions please contact of the corporate branch of the field service division at cc assistant regional_counsel lc cc assistant regional_counsel tc cc
